         Case 2:16-cv-01683-LEK Document 66 Filed 11/13/20 Page 1 of 1
                                 MINUTE ORDER



 CASE NUMBER:             2:16-CV-01683 LEK (USDC, Eastern District of California)
 CASE NAME:               Robert Weist, et al. vs. City of Davis


       JUDGE:       Leslie E. Kobayashi            DATE:             11/13/2020


COURT ACTION: EO: COURT ORDER REGARDING RELATOR’S CONSENTED TO
MOTION TO DISMISS WITHOUT PREJUDICE PURSUANT TO 31 U.S.C. §
3720(b)(1) AND PURSUANT TO RULE 41(a)(1)(A)(i)

       On November 12, 2020, Relator Jane Doe (“Relator”) filed her Consented to
Motion to Dismiss Without Prejudice Pursuant to 31 U.S.C. § 3720(b)(1) and Pursuant to
Rule 41(a)(1)(A)(i) (“Motion”). [Dkt. no. 56.] Also on November 12, 2020, the United
States of America (“United States”) filed its Consent to Dismissal. [Dkt. no. 55.] This
Court concludes that the United States’ filing satisfies the requirements of 31 U.S.C.
§ 3730(b)(1), which states that an action asserting violations of 31 U.S.C. § 3729 “may be
dismissed only if the court and the [United States] Attorney General give written consent to
the dismissal and their reasons for consenting.”

        However, the consent of the State of California (“California”) to the dismissal is
also required. See Cal. Gov’t Code § 12652(c)(1) (“Once filed, the action may be
dismissed only with the written consent of the court and the Attorney General or
prosecuting authority of a political subdivision, or both, as appropriate under the allegations
of the civil action, taking into account the best interests of the parties involved and the
public purposes behind this act.”). Relator states that California consents to the dismissal
of the action without prejudice, [Motion at 1,] but California has not filed a document that
constitutes a written consent.

       The parties are INFORMED that the Motion will be denied unless written consent
by California is provided. California’s written consent to the dismissal of this case without
prejudice must be filed by December 11, 2020. If the written consent is not filed by
December 11, 2020, Relator’s Motion will be denied.

       IT IS SO ORDERED.


Submitted by: Agalelei Elkington, Courtroom Manager
